DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim recites the limitation “wherein the power conductor is a rigid” was not described in the specification. Nowhere in specification describes the power conductor is a rigid. The specification only discloses “conductor which may be a conductive bridge that holds the AC/DC PSU in fixed relation to the DC/DC converter module, or may be a conductive cable with, for example, a twist connector [abstract]. Within the scope of the disclosure, the power conductor is a “rigid” is not inherent and understood from the specification by one of ordinary skill in the art. Thus, the claim(s) contains subject matter “the power conductor is a rigid” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2004/0243826), in view of Tritschler et al (US Publication 2017/0179745 A1).
	The teachings of Wang as disclosed in the previous office action are hereby incorporated by reference to the extent applicable to the amended claims. 
Regarding claim 1, Wang et al disclose a computer power supply assembly [Fig. 1], comprising: 
an AC/DC power supply unit [AC/DC 11] adapted to convert input AC power to output DC power; 
a DC/DC power converter module [DC/DC 13]; and 
a power conductor connecting at least one DC power output of the AC/DC power supply to at least a DC power input of the DC/DC power converter [Connector between AC/DC 11 and DC/DC 13][0015-0018]; wherein 
the power conductor is a conducting bridge that conducts current between the AC/DC power supply unit and the DC/DC converter and mechanically connects the AC/DC power supply unit to the DC/DC power converter in fixed relation [Connector between AC/DC converter 11 and DC/DC converter 13][0015-0018]; wherein
 the DC/DC power converter converts the DC power input to a plurality of DC outputs and provides the plurality of DC outputs to a plurality of DC power connectors [DC/DC converter 13 provides the plurality of DC outputs to a plurality of DC power connectors (i.e. motherboard control circuit, disk drive, memory)] [0015: The DC to DC converter (13) supplies 5V, 3.3V and 12V different DC voltages to the computer system (and peripherals) (20).].
Wang discloses the power conductor is a power cable bridging between AC/DC and DC/DC converters. However, Wang does not explicitly disclose the power conductor is a rigid conducting bridge. 
Tritschler is cited to better disclose a power conductor is a rigid conducting circuit or bridge [40] electrically and mechanically connects between the AC/DC converter [30] and DC/DC power converter [35] in fixed relation [Fig. 2, 0031-0033]

    PNG
    media_image1.png
    482
    836
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Wang and Tritschler together because they both directed to disclose the power supply. Tritschler’s disclosing of the rigid conducting circuit or bridge [40] electrically and mechanically connects between the AC/DC converter [30] and DC/DC power converter [35] in fixed relation would allow Wang to enhance the concrete connection between the AC/DC converter and DC/DC power converter. 
Regarding claim 2, Wang discloses the computer power supply assembly of claim 1, wherein the DC/DC power converter provides any of (a) 12 volt DC power output to an 8-pin auxiliary motherboard connector, (b) a DC power output to a Molex 4-pin connector, (c) a DC power output to four SATA connectors, (d) a DC power output to two 6-pin plus 2-pin +12 volt PCIe x16 connectors [0015: The DC to DC converter (13) supplies 5V, 3.3V and 12V different DC voltages to the computer system (and peripherals) (20).].
Regarding claim 3, Wang discloses the computer power supply assembly of claim 1, wherein the DC/DC power converter is ATX v2 compliant [0004: ATX type power supply].
Regarding claims 4-6 this claim is rejected for the same reasons as set forth in claim 1-3 above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8,12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2004/0243826), in view of Pai et al (US 2006/0217905).
Regarding claim 7, Wang discloses all the limitations in the computer power supply assembly for the same reasons as set forth in claim 1 above. However, Wang does not explicitly disclose (1) DC/DC power converter module comprising at least one current or voltage sensor for sensing a current or voltage being supplied from the DC/DC power converter module and (2) a display which displays the current or voltage sensed by the sensor. 
Pai discloses:
 (1) DC/DC power converter module comprising at least one current or voltage sensor for sensing a current or voltage being supplied from the DC/DC power converter module [Fig. 2, power converter senses the operating voltage, current signal and power signal] [0006: shows operating status of the power converter on a display, such as current signals, power signals, total operation time][Claims 1 - 4] [0019: the power supply (10) begins to provide direct current to related computer elements. The microprocessor (21) then gets the current signals, power signals and temperature signals through the A/D converter (22)1, and those signals are transformed into numerical value in the microprocessor (21) and then shown on the display (30) as reference information for a user who accordingly can handle the status of the power supply (10).] and
 (2) a display which displays the current or voltage sensed by the sensor [0006: a computer power supply with a performance display that shows operating status of the power converter on a display, such as current signals, power signals, total operation time etc.] [0019] [0022] [Claims 1-4]. 
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Pai together because they both directed to use the power supply to provide DC output for plurality of computer components. Pai’s disclosing of the computer power assembly comprises a display which displays the current or voltage sensed by the sensor in the power converter would allow Wang to increase the system’s integrity by monitoring the current or voltage output from the power supply assembly. 
	Regarding claim 8, Wang discloses this claim for the same reasons as set forth in claim 2 above. 
Regarding claim 12, Wang discloses the computer power supply assembly of claim 7, wherein the DC/DC power converter is ATX v2 compliant [0004: ATX type power supply].
Regarding claim 14, Wang discloses the computer power supply assembly of claim 7, wherein the power conductor is a conductive cable having a connector [connector between AC/DC converter 11 and DC/DC converter 13][0015-0018].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2004/0243826), in view of Pai et al (US 2006/0217905) and in further view of Weaver (US Publication 2004/0010649).
Regarding claim 9, Wang and Pai does not explicitly disclose the computer power supply assembly of claim 7, wherein the DC/DC power converter is adapted for mounting to an internal drive bay.
Weaver discloses the computer power supply assembly of claim 7, wherein the DC/DC power converter is adapted for mounting to an internal drive bay [Figs, 1, 2A and 3][0011][0033][the power module 108A is inserted into the bay 106A].
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Wang, Pai and Weaver together because they all directed to use the power supply to convert input power for plurality of computer components. Weaver’s disclosing of DC/DC power converter is adapted for mounting to an internal bay would allow Wang in view of Pai to increase the companion and portability by optimizing the size of the power converter to fit into the internal drive bay of the host computer. 
Regarding claim 10, Weaver discloses the computer power supply assembly of claim 7, wherein the DC/DC power converter is adapted for mounting to a SSD drive bay [Figs, 1, 2A and 3][0011][0033][the power module 108A is inserted into the bay 106A].
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to mount the DC/DC power converter module housing in other places within the computer system, such as the SSD drive bay.
Regarding claim 11, Weaver discloses the computer power supply assembly of claim 7, wherein the DC/DC power converter is adapted for mounting to a railed bracket system [Figs, 1, 2A and 3][0011][0033][the power module 108A is inserted into the bay 106A].
Regarding claim 13, Weaver discloses the computer power supply assembly of claim 7, wherein the AC/DC power supply unit is in a first housing and the DC/DC converter module is in a second housing [Fig. 2A, the power supply unit 108B is in the first housing and the DC/DC converter 204 is in another housing].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2004/0243826), in view of Pai et al (US 2006/0217905) and in further view of Imperial (US 20100038974). 
Regarding claim 15, Wang and Pai do not disclose the computer power supply assembly of claim 14, wherein the connector is a twist connector.
However, Imperial discloses the computer power supply assembly comprises a twist connector [0027: FIG. 4A, for example, shows a power supply unit 120 of a portable power supply system 100 with an L5-20 twist lock connector 128B' and a stagepin connector 128B''.].
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Wang, Pai and Imperial together because they all directed to use the power supply to convert input power for plurality of computer components. Imperial’s disclosing of the computer power supply assembly comprises the twist connector would allow Wang in view of Pai to increase the companion and portability by modifying the connector to be the twist connector. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Odaohhara (US Publication 2001/0007134) in view of Pai et al (US 2006/0217905).
Regarding claim 16, Odaohhara discloses a method of manufacturing a computer power supply assembly comprising the steps of: 
providing an AC/DC power supply in a first housing [Fig. 1. AC/DC 62]
providing a DC/DC power converter module in a second housing [DC/DC 66]; 
sensing at least one current or voltage supplied from the DC/DC power converter module with a current or voltage sensor provided in the second housing [0090: a detecting circuit 140 comprising a current sense amplifier 122, a comparator 124, and resistances RS, R1, R2 and are incorporated within DC/DC converter 66'][0091][0093][0094];
connecting a DC power output of the AC/DC power supply unit to a DC power input of the DC/DC power converter module [0059]; and
 converting DC input received at the DC power input to a plurality of DC outputs and providing the DC outputs to a plurality of DC power connectors [0059] [0064]  [0066] [0070].
However, Odaohhara doesn’t disclose displaying the current or voltage sensed by the sensor on a display of the DC/DC power convert module.
Pai discloses displaying the current or voltage sensed by the sensor on a display of the power converting module [0019: The microprocessor (21) then gets the current signals, power signals and temperature signals through the A/D converter (22), and those signals are transformed into numerical value in the microprocessor (21) and then shown on the display (30) as reference information for a user who accordingly can handle the status of the power supply (10)]. 
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Odaohhara and Pai together because they both directed to use the power supply to provide DC output for plurality of computer components. Pai’s disclosing of the computer power assembly comprises a display which displays the current or voltage sensed by the sensor would allow Odaohhara to increase the system’s integrity by monitoring the current or voltage output from the power supply assembly. 
Regarding claim 17, Odaohhara discloses the method of claim 16, further comprising the step of providing any of (a) 12 volt DC power output to an 8-pin auxiliary motherboard connector, (b) a DC power output to a Molex 4-pin connector, (c) a DC power output to four SATA connectors, (d) a DC power output to two 6-pin plus 2-pin +12 volt PCIe x16 connectors 0059: Power supply section 54 comprises circuits such as an AC/DC converter 62, a charger for charging a battery 64, and a DC/DC converter 66 for generating a DC constant voltage of, for example, 5 V or 3.3 V used within computer system 10. ][0060].
Regarding claim 22, Odaohhara discloses the method of claim 16, wherein the step of connecting the DC power output of the AC/DC power supply unit to the DC power input of the DC/DC power converter module comprises connecting a conductive cable with a connector between the AC/DC power supply and the DC/DC power converter module [Fig. 1, connection between AC/DC and DC/DC].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Odaohhara (US Publication 2001/0007134) in view of Pai et al (US 2006/0217905) and in further view of Weaver (US Publication 2004/0010649).
Regarding claim 18, Odaohhara and Pai do not disclose the method of claim 16 further comprising the step of mounting the DC/DC power converter module housing in an internal drive bay.
Weaver discloses mounting the DC/DC power converter module housing in an internal bay [0026] [Figs 1 and 2: DC/DC converter 204 housing in the internal bay 106A].
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Odaohhara, Pai and Weaver together because they directed to use the power supply to convert input power for plurality of computer components. Weaver’s disclosing of mounting the DC/DC power converter module housing in an internal bay would allow Odaohhara in view of Pai to modify the system to include the DC/DC power converter module into the intended/designed use slot/bay such as the internal drive bay of the computer system. Weaver discloses DC/DC power converter module housing is in an internal bay and the claimed limitation “mounting the DC/DC power converter module housing in an internal drive bay” is directed to intended use or design choice because it does not differentiate or change the functionality of the claimed DC/DC power converter. Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to mount the DC/DC power converter module housing in other places within the computer system, such as the internal drive bay.
Regarding claim 19, Weaver discloses the method of claim 16, further comprising the step of mounting the DC/DC power converter module housing in a SSD drive bay [0026] [Figs 1 and 2: DC/DC converter 204 housing in the internal bay 106A].
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to mount the DC/DC power converter module housing in other places within the computer system, such as the SSD drive bay.
Regarding claim 20, Weaver the method of claim 16, further comprising the step of mounting the DC/DC power converter module housing in a railed bracket system [0026] [Figs 1 and 2: DC/DC converter 204 housing in the internal bay 106A].
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to mount the DC/DC power converter module housing in other places within the computer system, such as the railed bracket system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Odaohhara (US Publication 2001/0007134) in view of Pai et al (US 2006/0217905) and in further view of Wang (US 2004/0243826). 
Regarding claim 21, Odaohhara and Pai do not disclose the method of claim 16, wherein the DC/DC power converter module is ATX v2 compliant.
Wang discloses the DC/DC power converter module is ATX v2 compliant [0004: ATX type power supply].
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Odaohhara, Pai and Wang together because they directed to use the power supply to convert input power for plurality of computer components. Wang’s disclosing the DC/DC power converter module is ATX v2 compliant would allow Odaohhara to increase the system’s flexibility and portability to include the ATX v2 power supply type. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Odaohhara (US Publication 2001/0007134)   in view of Pai et al (US 2006/0217905) and in further view of Imperial (US 20100038974). 
Regarding claim 23, Odaohhara and Pai do not disclose the method of claim 22, wherein the connector is a twist connector.
However, Imperial discloses the computer power supply assembly comprises a twist connector [0027: FIG. 4A, for example, shows a power supply unit 120 of a portable power supply system 100 with an L5-20 twist lock connector 128B' and a stagepin connector 128B''.].
Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Odaohhara, Pai and Imperial together because they all directed to use the power supply to convert input power for plurality of computer components. Imperial’s disclosing of the computer power supply assembly comprises the twist connector would allow Odaohhara in view of Pai to increase the companion and portability by modifying the connector to be the twist connector. 
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.  Applicant argues claim 7 that Pai doesn’t disclose “a voltage or current sensor that is part of the DC/DC power converter module and a display which displays the voltage or current sensed by that sensor”.
Examiner respectfully disagrees for the following reasons.
First, in rejecting claim 7, Pai is cited to cure Wang’s deficiency about the DC/DC power converter module comprising either a current or voltage sensor for sensing a current or voltage and displaying the sensed current or voltage on the display thereof. Because the fact that Wang already discloses about the DC/DC power converter but doesn’t explicitly disclose the current or voltage sensor inside. And Pai discloses the power converter has the function to detect/sense the voltage and current signals. Thus, there must be some type of sensor/circuit inside Wang’s power converter to detect the voltage or current signals (see paragraph 19 and figure 2 below for the sensed current and voltage signals performed by the power converter).
[0019] the power supply (10) begins to provide direct current to related computer elements. The microprocessor (21) then gets the current signals, power signals and temperature signals through the A/D converter (22)2, and those signals are transformed into numerical value in the microprocessor (21) and then shown on the display (30) as reference information for a user who accordingly can handle the status of the power supply (10).

    PNG
    media_image2.png
    550
    794
    media_image2.png
    Greyscale

Once again, it is very clear that the power converter 10 performs the detecting/sensing the current and voltage signals and then send those signals to the microprocessor 21 to display the sensed current and voltage signals on the display. 
While Examiner neither agrees nor disagrees with applicant about the power converter 10 could be the AC/DC converter. The power converter 10 could either be the AC/DC converter or DC/DC converter. Applicant points out paragraph [0016] that the power converter 10 transform the “external power” into at least one direct current power that can be utilized by the computer. It is not necessary the “external power” is an alternating current (AC) type as argued by applicant because the external power could in the form of DC type. Regardless of which type of converter, the point is to apply Pai’s reference to cure the deficiency about the sensor inside the power converter to sense the current or voltage and display the sensed current or voltage thereof.  Simply put, Pai is cited to teach exactly the indented purpose of the claims which uses the power converter to sense the DC voltage or direct current signals and display those sensed signals on the display. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the current or voltage sensor of Pai into Wang’s DC/DC converter to sense the current or voltage signals and display the sensing signals on the display thereof. 
Lastly, it would be persuasive if applicant can show that placing the current or voltage sensor in AC/DC converter will change the functionality of the current or voltage sensor than placing it in the DC/DC converter. In other words, the function of the current or voltage sensor does not change regardless of placing it in AC/DC converter or DC/DC converter. 
For all of the foregoing reasons above, Examiner submits that applicant’s argument is not persuasive with respect to claim 7. 
Examiner’s note: after carefully reviewing the entire disclosure and for the purpose of expediating the application in condition for potential allowance, Examiner suggests to further amend the independent claims to recite more structure connections and functions of “the DC/DC converter module” based on figures 4B and 6 and the corresponding paragraphs 35, 51.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The power converter 10 detects or senses different signals such as current, voltage and temperature, then send those signals to the processor 21 to be displayed on the display 30. 
        2 The power converter 10 detects or senses different signals such as current, voltage and temperature, then send those signals to the processor 21 to be displayed on the display 30.